DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 04/14/2020. The applicant submits one Information Disclosure Statement dated 04/14/2020. The applicant does not claim Domestic or Foreign priority.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite a method. The claims fail the first prong of the 2019 Subject matter eligibility guidance. The claims stated below:
A method, comprising: 
receiving, by an accident processing node, an accident report from a transport; determining, by an accident processing node, a time and location parameters of the accident based on the report; 
querying, by an accident processing node, transport profiles on a storage based on the time and location parameters; and 
responsive to the transport profiles containing data corresponding to the time and location parameters, sending a request to access the transport profiles.

Claims 8 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite a system. The claims fail the first prong of the 2019 Subject matter eligibility guidance. The claims stated below:
               A system, comprising: a processor of an accident processing node; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: 
receive an accident report from a transport; 
determine a time and location parameters of the accident based on the report; 
query transport profiles on a storage based on the time and location parameters; and 
responsive to the transport profiles containing data corresponding to the time and location parameters, send a request to access the transport profiles.
This judicial exception is not integrated into a practical application because the claims do not produce an output. The dependent claims do not produce an output. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims query information and do not produce an output. The accident report is 
Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite non-transitory computer readable medium. The claims fail the first prong of the 2019 Subject matter eligibility guidance. Without stating the claims in repetition. The claims mirror claims 1 and 8. This judicial exception is not integrated into a practical application because the claims do not produce an output. The dependent claims do not produce an output. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims query information and do not produce an output. The accident report is produced by another entity and the method does not create a real world tangible output. Therefore, the claims fail the second prong of the 2019 subject matter eligibility test.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature of  “accident 
Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature of  “blockchain consensus” without identifying what the feature does or how it performs the operations. There is no way to know the scope of the feature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 8 – 10, and 15 - 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghamsari US 10,846,322.
As per claim 1, A method, comprising: 
receiving, by an accident processing node, an accident report from a transport; (Ghamsari Col 3 lines 52 – 65) and (Ghamsari Col 12 lines 46 – 67 and Col 13 lines 1 – 6)
determining, by an accident processing node, a time and location parameters of the accident based on the report; (Ghamsari Col 11 lines 66, 67, and Col 12 lines 1 – 6)

responsive to the transport profiles containing data corresponding to the time and location parameters, sending a request to access the transport profiles. (Ghamsari Col 16 lines 6 – 20)
As per claim 2, The method of claim 1, comprising acquiring video data from the transport profiles. (Ghamsari Col 9 lines 31 – 34)
As per claim 3, The method of claim 1, comprising acquiring links to video data from the transport profiles. (Ghamsari Col 11 lines 18 – 23)
As per claim 8, A system, comprising: 
a processor of an accident processing node; (Ghamsari Col 4 lines 13 – 23)
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: (Ghamsari Col 4 lines 27 – 40)
receive an accident report from a transport; (Ghamsari Col 3 lines 52 – 65) and (Ghamsari Col 12 lines 46 – 67 and Col 13 lines 1 – 6)
determine a time and location parameters of the accident based on the report; (Ghamsari Col 11 lines 66, 67, and Col 12 lines 1 – 6)
query transport profiles on a storage based on the time and location parameters; (Ghamsari Col 12 lines 2 – 6 and Col 12 lines 11 – 15)  and 
responsive to the transport profiles containing data corresponding to the time and location parameters, send a request to access the transport profiles. (Ghamsari Col 16 lines 6 – 20)
As per claim 9, The system of claim 8, wherein the instructions cause the processor to acquire video data from the transport profiles. (Ghamsari Col 9 lines 31 – 34)
As per claim 10, The system of claim 8, wherein the instructions cause the processor to acquire links to video data from the transport profiles. (Ghamsari Col 11 lines 18 – 23)
As per claim 15, A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (Ghamsari Col 5 line 54 – 56)
receiving an accident report from a transport; (Ghamsari Col 3 lines 52 – 65) and (Ghamsari Col 12 lines 46 – 67 and Col 13 lines 1 – 6)
determining a time and location parameters of the accident based on the report; (Ghamsari Col 11 lines 66, 67, and Col 12 lines 1 – 6)
querying transport profiles on a storage based on the time and location parameters; (Ghamsari Col 12 lines 2 – 6 and Col 12 lines 11 – 15)  and 
responsive to the transport profiles containing data corresponding to the time and location parameters, sending a request to access the transport profiles. (Ghamsari Col 16 lines 6 – 20)
As per claim 16, The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by a processor, cause the processor to acquire video data from the transport profiles. (Ghamsari Col 9 lines 31 – 34)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 – 7, 11 – 14, and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghamsari US 10,846,322 in view of Groh 2017/0017734.
As per claim 4, The method of claim 1, comprising querying the transport profiles for data corresponding to locations within a pre-defined range from the location parameters of the accident. (Groh paragraph 0039 teaches, “As described, once an event flag has been triggered, other vehicles and connected TSI units within proximity to the collision upload relevant sensor data to crowdsourcing server 12 in the cloud 14.”)

As per claim 5, The method of clam 1, comprising acquiring video prior to the accident from the transport, acquiring video of the transport from one other transport prior to the accident, and creating a video of an interior view of the accident from the transport integrated with an exterior view of the accident from the other transport. (Groh paragraph 0025 teaches, “The uploaded sensor data from a vehicle 16 is the sensor data of the vehicle sensed at the time of the event including just prior to, during, and just after the event (e.g., five seconds before and five seconds after the event). Crowdsourcing server 12 associates the uploaded sensor data with the event. In this way, crowdsourced event reporting occurs. The uploaded sensor data associated with the event can be analyzed to reconstruct the event. In this way, crowdsourced event reconstruction occurs.”)
As per claim 6, The method of claim 1, comprising receiving agreements from transports to access the transport profiles, respectively, wherein the agreements represent a blockchain consensus. (Groh paragraph 0023 teaches, “System 10 includes a crowdsourcing server 12 located in the cloud 14. Crowdsourcing server 12 is configured to receive wireless communications from vehicles such as vehicles 16a, 16b, 16c, 16d, and 16e and from transportation system infrastructure (TSI) units such as TSI units 18a and 18b. Vehicles 16 
As per claim 7, The method of claim 6, comprising executing a smart contract to query the transport profiles on a ledger of the blockchain for the data corresponding to the time and location parameters. (Groh paragraph 0040 teaches, “Crowdsourcing server 12 associates all of the uploaded sensor data with the event. The uploaded sensor data can be analyzed to reconstruct the event.” And Groh paragraph 0029 teaches, “The sensor data includes, for instance, a notification that first vehicle 16a has been involved in a collision and GPS location information indicative of the location of first vehicle 16a at the time of the collision. As such, the GPS location information is also indicative of the location and time of the collision.” And Groh paragraph 0023)
As per claim 11, The system of claim 8, wherein the instructions cause the processor to query the transport profiles for data corresponding to locations within a pre-defined range from the location parameters of the accident. (Groh paragraph 0039 teaches, “As described, once an event flag has been triggered, other vehicles and connected TSI units within proximity to the collision upload relevant sensor data to crowdsourcing server 12 in the cloud 14.”)
As per claim 12, The system of claim 8, wherein the instructions cause the processor to acquire video prior to the accident from the transport, acquire video of the transport from one other transport prior to the accident, and create a video of an interior view of the accident from the transport integrated with an exterior view of the accident from the other transport. (Groh paragraph 0025 teaches, “The uploaded sensor data from a vehicle 16 is the sensor data of the vehicle sensed at the time of the event including just prior to, during, and just after the event (e.g., five seconds before and five seconds after the event). Crowdsourcing server 12 associates 
As per claim 13, The system of claim 8, wherein the instructions cause the processor to receive agreements from transports to access the transport profiles, respectively, wherein the agreements represent a blockchain consensus. (Groh paragraph 0023 teaches, “System 10 includes a crowdsourcing server 12 located in the cloud 14. Crowdsourcing server 12 is configured to receive wireless communications from vehicles such as vehicles 16a, 16b, 16c, 16d, and 16e and from transportation system infrastructure (TSI) units such as TSI units 18a and 18b. Vehicles 16 include sensors which can sense the external environment of the vehicles and operating conditions of the vehicles.”)
As per claim 14, The system of claim 13, wherein the instructions cause the processor to execute a smart contract to query the transport profiles on a ledger of the blockchain for data corresponding to the time and location parameters. (Groh paragraph 0040 teaches, “Crowdsourcing server 12 associates all of the uploaded sensor data with the event. The uploaded sensor data can be analyzed to reconstruct the event.” And Groh paragraph 0029 teaches, “The sensor data includes, for instance, a notification that first vehicle 16a has been involved in a collision and GPS location information indicative of the location of first vehicle 16a at the time of the collision. As such, the GPS location information is also indicative of the location and time of the collision.” and Groh paragraph 0023)
As per claim 17, The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by a processor, cause the processor to query the transport profiles for data corresponding to locations within a pre-defined range from the location 
As per claim 18, The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by a processor, cause the processor to acquire video prior to the accident from the transport, acquire video of the transport from one other transport prior to the accident, and create a video of an interior view of the accident from the transport integrated with an exterior view of the accident from the other transport. (Groh paragraph 0025 teaches, “The uploaded sensor data from a vehicle 16 is the sensor data of the vehicle sensed at the time of the event including just prior to, during, and just after the event (e.g., five seconds before and five seconds after the event). Crowdsourcing server 12 associates the uploaded sensor data with the event. In this way, crowdsourced event reporting occurs. The uploaded sensor data associated with the event can be analyzed to reconstruct the event. In this way, crowdsourced event reconstruction occurs.”)
As per claim 19, The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by a processor, cause the processor to receive agreements from transports to access the transport profiles, respectively, wherein the agreements represent a blockchain consensus. (Groh paragraph 0023 teaches, “System 10 includes a crowdsourcing server 12 located in the cloud 14. Crowdsourcing server 12 is configured to receive wireless communications from vehicles such as vehicles 16a, 16b, 16c, 16d, and 16e and from transportation system infrastructure (TSI) units such as TSI units 18a and 18b. Vehicles 16 include sensors which can sense the external environment of the vehicles and operating conditions of the vehicles.”)
As per claim 20, The non-transitory computer readable medium of claim 19, further comprising instructions, that when read by a processor, cause the processor to execute a smart contract to query the transport profiles on a ledger of the blockchain for data corresponding to the time and location parameters. (Groh paragraph 0040 teaches, “Crowdsourcing server 12 associates all of the uploaded sensor data with the event. The uploaded sensor data can be analyzed to reconstruct the event.” And Groh paragraph 0029 teaches, “The sensor data includes, for instance, a notification that first vehicle 16a has been involved in a collision and GPS location information indicative of the location of first vehicle 16a at the time of the collision. As such, the GPS location information is also indicative of the location and time of the collision.” And Groh paragraph 0023)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666